

InVivo Therapeutics Corporation
One Broadway, 14th Floor
Cambridge, MA 02142
 
May 31, 2008
 
Frank Reynolds
4116 Barberry Drive
Lafayette Hill, PA 19444

 
Re:        Employment Agreement
 
Dear Frank
 
This letter is to confirm our understanding with respect to (i) your future
employment by InVivo Therapeutics Corporation or any present or future parent,
subsidiary or affiliate thereof (collectively, the “Company”), (ii) your
agreement not to compete with the Company, (iii) your agreement to protect and
preserve information and property which is confidential and proprietary to the
Company and (iv) your agreement with respect to the ownership of inventions,
ideas, copyrights and patents which may be used in the business of the Company
(the terms and conditions agreed to in this letter are hereinafter referred to
as the “Agreement”). In consideration of the mutual promises and covenants
contained in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby mutually acknowledged, we have
agreed as follows:


1.           Employment.
 
(a)          Subject to the terms and conditions of this Agreement, the Company
will employ you, and you will be employed by the Company, as Chief Executive
Officer and President reporting only to the Company’s Board of Directors (the
“Board”).  You will have the responsibilities, duty and authority commensurate
with the position of Chief Executive Officer and President.  You will also
perform such other services of an executive nature for the Company as may be
assigned to you from time to time by the Board and agreed to by you. The
principal location will be the Company’s facility located at One Broadway, 14th
Floor Cambridge, MA 02142.  During the term of your employment hereunder, the
Company will ensure that you are nominated, and will use its best efforts to
cause you to be elected, to serve as a Director of the Company and Chairman of
the Company’s board of directors and as a member of the board of directors of
any affiliate or subsidiary of the Company and any committee of the Company or
any subsidiary or affiliate of the Company that you request.


 

--------------------------------------------------------------------------------

 

(b)           Devotion to Duties.  For so long as you are employed hereunder,
you will devote substantially all of your business time and energies to the
business and affairs of the Company, provided that nothing contained in this
Section 1(b) will be deemed to prevent or limit your right to manage your
personal investments on your own personal time, including, without limitation,
the right to make passive investments in the securities of (i) any entity which
you do not control, directly or indirectly, and which does not compete with the
Company, or (ii) any publicly held entity so long as your aggregate direct and
indirect interest does not exceed five percent of the issued and outstanding
securities of any class of securities of such publicly held entity, and
provided, further that nothing contained in this Agreement will be deemed to
prohibit you from any involvement with any social and/or business organizations,
and accepting any directorships for companies or other organizations.
 
2.           Term of Employment.
 
(a)           Term; Termination.  Subject to the terms hereof, your employment
hereunder will commence on June 1, 2008 (the “Commencement Date”) and will
continue for indefinitely (the “Term”) unless terminated as specified herein.
 
Notwithstanding the foregoing, your employment hereunder will terminate upon the
first to occur of the following:
 
(i)           Immediately upon your death;
 
(ii)          By the Company:
 
(A)          By written notice to you effective the date of such notice,
following your failure, due to illness, accident or any other physical or mental
incapacity, to perform the essential functions of your position for an aggregate
of 90 business days within any period of 180 consecutive business days during
the term hereof as determined by a physician selected by you (“Disability”),
provided that if applicable law provides any provision regarding disability that
is more favorable to you than that set forth herein, such more favorable
provision will govern; or
 
(B)           By written notice to you effective the date of such notice, for
Cause (as defined below).
 
(iii)         By you:
 
(A)          At any time by written notice to the Company effective 30 days
after the date of such notice; or
 
(B)           By written notice to the Company for Good Reason (as defined
below) effective the date of such notice.

 
2

--------------------------------------------------------------------------------

 

(b)          Definition of “Cause”.  For purposes of this Agreement, “Cause”
means (i) your conviction of a felony, either in connection with the performance
of your obligations to the Company or which otherwise materially and adversely
affects your ability to perform such obligations, (ii) your willful disloyalty
or deliberate dishonesty, (iii) the commission by you of an act of fraud or
embezzlement against the Company, or (iv) a willful material breach by you of
any material provision of this Agreement which breach is not cured within 60
days after delivery to you by the Company of written notice of such breach,
provided that if such breach is not capable of being cured within such 60 day
period, you will have a reasonable additional period to cure such breach but
only if you promptly commence and continue good faith efforts to cure such
breach.  Any determination under this Section 2(b) will be made by two thirds of
the Board voting on such determination.  With respect to any such determination,
the Board will act fairly and in utmost good faith and will give you and your
counsel an opportunity to appear and be heard at a meeting of the Board or and
present evidence on your behalf.  No act or omission on your part will be
considered “willful” unless done, or admitted to be done, by you in bad faith or
without your reasonable belief that such act or omission was in the best
interest of the Company.
 
(c)          Definition of “Good Reason”.  For purposes of this Agreement, a
“Good Reason” means any of the following:
 
(i)          A change in the principal location at which you provide services to
the Company, without your prior written consent;
 
(ii)         Your failure to be nominated for election to, or to be elected to,
the Board, failure of the Board to appoint you as President of the Company, or
removal from the Board or as President of the Company provided that such failure
or removal is not in connection with a termination of your employment hereunder
by the Company;
 
(iii)        A material adverse change by the Company in your duties, authority
or responsibilities as President and Chief Executive Officer of the Company
which causes your position with the Company to become of less responsibility or
authority than your position as of immediately following the Commencement Date,
provided that such change is not in connection with a termination of your
employment hereunder by the Company;
 
(iv)        The assignment to you of duties not commensurate or consistent with
your position as President and Chief Executive Officer of the Company without
your prior written consent;
 
(v)         A reduction in your compensation or other benefits except such a
reduction in connection with a general reduction in compensation or other
benefits of all senior executives of the Company;
 
(vi)        A material breach of this Agreement by the Company that has not been
cured within 30 days after written notice thereof by you to the Company;
 
(vii)       The Company ceasing to be engaged in the business of the treatment
of Neurological disease;
 
(ix)         A Change of Control (as defined in Section 2(d) below) of the
Company; or

 
3

--------------------------------------------------------------------------------

 

(x)         Failure by the Company to obtain the assumption of this Agreement by
any successor to the Company;
 
(xi)        The decision by the Company not to renew employment agreement at the
end of the term or any extensions thereof.
 
(d)          Definition of “Change of Control”  For purposes of this Agreement,
a Change of Control means that any of the following events has occurred:
 
(i)       Any person (as such term is used in Section 13(d) of the Securities
Exchange Act of 1934 (the “Exchange Act”)), other than the Company, any employee
benefit plan of the Company or any entity organized, appointed or established by
the Company for or pursuant to the terms of any such plan, together with all
“affiliates” and “associates” (as such terms are defined in Rule 12b-2 under the
Exchange Act) becomes the beneficial owner or owners (as defined in Rule I 3d-3
and 13d-5 promulgated under the Exchange Act), directly or indirectly (the
“Control Group”), of more than 50% of the outstanding equity securities of the
Company, or otherwise becomes entitled, directly or indirectly, to vote more
than 50% of the voting power entitled to be cast at elections for directors
(“Voting Power”) of the Company, provided that a Change of Control will not have
occurred if such Control Group acquired securities or Voting Power solely by
purchasing securities from the Company, including, without limitation,
acquisition of securities by one or more third party investors such as venture
capital investor(s);
 
(ii)      A consolidation or merger (in one transaction or a series of related
transactions) of the Company pursuant to which the holders of the Company’s
equity securities immediately prior to such transaction or series of related
transactions would not be the holders, directly or indirectly, immediately after
such transaction or series of related transactions of more than 50% of the
Voting Power of the entity surviving such transaction or series of related
transactions;
 
(iii)     The sale, lease, exchange or other transfer (in one transaction or a
series of related transactions) of all or substantially all of the assets of the
Company; or
 
(iv)     The liquidation or dissolution of the Company or the Company ceasing to
do business.
 
3.           Compensation.
 
(a)           Base Salary.  While you are employed hereunder, the Company will
pay you a base salary at the annual rate of $275,000 (the “Base Salary”).  The
Base Salary will be reviewed and will be adjusted upward, (but not downward) no
less frequently than annually.  The Base Salary will be payable in substantially
equal installments in accordance with the Company’s payroll practices as in
effect from time to time.  The Company will deduct from each such installment
any amounts required to be deducted or withheld under applicable law or under
any employee benefit plan in which you participate.

 
4

--------------------------------------------------------------------------------

 

(b)          Annual Bonus.  The Company will pay you a bonus of up to thirty
(30%) of your base salary on each year anniversary of the Commencement Date the
“Annual Bonus” based on your performance in accordance with criteria established
by you and the Board, provided that in no event will the Annual Bonus be less
than $30,000.
 
(c)           Equity Compensation.  You will be granted options to purchase
shares of the Common Stock (the “Performance Option”). The exercise price for
the Performance Option will be the fair market value per share of the Common
Stock on the date the Performance Option is granted. The Performance Option (i)
will be an incentive stock option to the extent permissible under applicable
law, (ii) will become vested and exercisable based upon the achievement as
determined by the Board, (iii) will otherwise be on terms and conditions
substantially similar to the Option and (iv) will be evidenced by a stock option
agreement substantially similar to the Option Agreement.
 
 (d)         Vacation.  You will be entitled to paid vacation in each calendar
year and paid holidays and personal days in accordance with the Company’s
policies for its senior executives as in effect from time to time, but not less
than 15 days paid vacation, 7 paid sick days, and 5 paid personal days in each
calendar year.  Accrued unused vacation may be carried over from year to year.
 
 (e)          Fringe Benefits.  You will be entitled to participate in the same
manner as other senior executives of the Company in any employee benefit plans
which the Company provides or may establish for the benefit of its senior
executives generally (including, without limitation, group life, disability,
medical, dental and other insurance, tax benefit and planning services, 401(k),
flexible spending account, retirement, pension, profit-sharing and similar
plans) (collectively, the “Fringe Benefits”), provided that the Fringe Benefits
will not include any stock option or similar plans relating to the grant of
equity securities of the Company.  The company will pay annual membership fees
for you to maintain membership at the Union League of Philadelphia or another
private club of your choice.  The Company will furnish for your use a late model
automobile/Truck, or provide a $825.00 monthly payment to cover the cost of a
late model.  In addition all gasoline for the vehicle will be paid for by the
company.  InVivo Therapeutics will also provide up to $3,200 per month for
living expenses.
 
(f)           Life Insurance; Disability Insurance.  The Company, at its
expense, will purchase life insurance on your life in the face amount of not
less than $1 million with a beneficiary designated by you. The Company will also
arrange disability insurance on your behalf [and at your expense] with annual
benefits in an amount equal to 60% of your Base Salary.  The Company will take
such steps as are reasonable, including a tax gross up, to ensure that you or
your beneficiaries do not incur any tax liability with regard to either the
amount of the premium payment or the benefits payable from such insurance.
 
(g)          Reimbursement of Expenses.  The Company will reimburse you for all
ordinary and reasonable out-of-pocket business expenses that are incurred by you
in furtherance of the Company’s business in accordance with the Company’s
policies with respect thereto as in effect from time to time.

 
5

--------------------------------------------------------------------------------

 

 (h)         Indemnification.  The Company will indemnify you to the extent
permitted by its charter and by-laws and by applicable law against all costs,
charges and expenses, including, without limitation, attorneys’ fees, incurred
or sustained by you in connection with any action, suit or proceeding to which
you may be made a party by reason of being an officer, director or employee of
the Company.  In connection with the foregoing, you will be covered under any
liability insurance policy that protects other officers of the Company.
 
4.           Severance Compensation.
 
(a)          Definition of Accrued Obligations.  For purposes of this Agreement,
“Accrued Obligations” means (i) the portion of your Base Salary as has accrued
prior to any termination of your employment with the Company and has not yet
been paid, (ii) an amount equal to the value of your accrued unused vacation
days, (iii) the amount of any Annual Bonus earned and accrued but not yet paid
and (iv) the amount of any expenses properly incurred by you on behalf of the
Company prior to any such termination and not yet reimbursed.
 
(b)          Death or Disability.  If your employment hereunder is terminated as
a result of your death or Disability:
 
(i)           The Company will pay the Accrued Obligations to you (or your
estate) promptly following such termination.
 
(ii)          The Company will continue to pay you (or your estate) an amount
equal to the Base Salary at the rate in effect at the date of such termination
in accordance with Section 3(a) of this Agreement for the period commencing on
the date of such termination and ending  eighteen (18) months thereafter.
 
(iii)         The Company will continue to provide you or your covered
beneficiaries with the Fringe Benefits for so long as it is obligated to
continue payments equal to the Base Salary pursuant to Section 4(b)(ii) above,
subject to applicable law and the terms of the respective policies.
 
 (c)          Termination for Cause or in the Absence of a Good Reason.  If your
employment hereunder is terminated either by the Company for Cause or by you in
the absence of a Good Reason (either pursuant to Section 2(a)(iii)(A) above or
by delivery by you of a Non-Renewal Notice), the Company will pay the Accrued
Obligations to you promptly following such termination.
 
(d)           Termination Without Cause or for a Good Reason.  If your
employment hereunder is terminated either by the Company without Cause (either
pursuant to Section 2(a)(ii)(c) above or by delivery of a Non-Renewal Notice by
the Company) or by you for a Good Reason:

 
6

--------------------------------------------------------------------------------

 

(i)           The Company will pay the Accrued Obligations to you promptly
following such termination.
 
(ii)          The Company will continue to pay you an amount equal to the Base
Salary at the rate in effect at such termination in accordance with Section 3(a)
of this Agreement for the period commencing on the date of such termination and
for a period of eighteen (18) months.
 
(iii)         The Company will continue to provide you with the Fringe Benefits
for so long as it is obligated to continue payments equal to the Base Salary
pursuant to Section 4(d)(ii) above, subject to applicable law and the terms of
the respective policies.
 
(iv)         The Company will continue to pay you the Annual Bonus in accordance
with Section 3(b)(ii) of this Agreement during the period commencing on the date
of such termination and ending on the date of the end of the then current
Term.  The amount of such bonus after the date of such termination will equal
the greater of (A) the last such bonus paid before the date of such termination,
or (B) the average of three most recent such bonuses paid before the date of
such termination (and all such prior bonuses if less than three).
 
(e)           No Duty to Mitigate.  Notwithstanding any other provision of this
Agreement, (i) you will have no obligation to mitigate your damages for any
breach of this Agreement by the Company or for any termination of this
Agreement, whether by seeking employment or otherwise and (ii) the amount of any
benefit due to you after the date of such termination pursuant to this Agreement
will not be reduced or offset by any payment or benefit that you may receive
from any other source.
 
5.           Prohibited Competition.
 
(a)           Certain Acknowledgements and Agreements.
 
(i)           We have discussed, and you recognize and acknowledge the
competitive and proprietary aspects of the business of the Company.
 
(ii)          You acknowledge that a business will be deemed competitive with
the Company if it performs any of the services or manufactures or sells any of
the products provided or offered by the Company or if it performs any other
services and/or engages in the production, manufacture, distribution or sale of
any product similar to services or products, which services or products were
performed, produced, manufactured, distributed or sold by the Company during the
period while you are employed hereunder.


(iii)         You further acknowledge that, while you are employed hereunder,
the Company will furnish, disclose or make available to you Confidential
Information (as defined below) related to the Company’s business and that the
Company may provide you with unique and specialized training.  You also
acknowledge that such Confidential Information and such training have been
developed and will be developed by the Company through the expenditure by the
Company of substantial time, effort and money and that all such Confidential
Information and training could be used by you to compete with the Company.

 
7

--------------------------------------------------------------------------------

 

(iv)        For purposes of this Agreement, “Confidential Information” means
confidential and proprietary information of the Company, whether in written,
oral, electronic or other form, including but not limited to, information and
facts concerning business plans, customers, future customers, suppliers,
licensors, licensees, partners, investors, affiliates or others, training
methods and materials, financial information, sales prospects, client lists,
inventions, or any other scientific, technical or trade secrets of the Company
or of any third party provided to you or the Company under a condition of
confidentiality, provided that Confidential Information will not include
information that is (1) in the public domain other than through any fault or act
by you, (2) known to you prior to its disclosure to you in the course of your
employment hereunder, or (3) lawfully disclosed to you by a source other than
the Company which source has a legal right to disclose such information.
 
(b)          Non-Competition; Non-Solicitation.  During the period while you are
employed hereunder and for a period of one year following the termination of
your employment hereunder for any reason or for no reason you will not, without
the prior written consent of the Company:
 
(i)           For yourself or on behalf of any other person or entity, directly
or indirectly, either as principal, partner, stockholder, officer, director,
member, employee, consultant, agent, representative or in any other capacity,
own, manage, operate or control, or be concerned, connected or employed by, or
otherwise associate in any manner with, engage in, or have a financial interest
in, any business which is directly or indirectly competitive with the business
of the Company (each, a “Restricted Activity”) within a 75 mile radius of the
Company’s facility located at One Broadway 14th Floor, Cambridge, MA  02142 (the
“Restricted Territory”), except that (A) nothing contained herein will preclude
you from purchasing or owning securities of any such business if such securities
are publicly traded, and provided that your holdings do not exceed [three]
percent of the issued and outstanding securities of any class of securities of
such business, and (B) nothing contained herein will prevent you from engaging
in a Restricted Activity for or with respect to any subsidiary, division or
affiliate or unit (each, a “Unit”) of an entity if that Unit is not engaged in
any business which is competitive with the business of the Company, irrespective
of whether some other Unit of such entity engages in such competition (as long
as you do not engage in a Restricted Activity for such other Unit); or


(ii)          Either individually or on behalf of or through any third party,
directly or indirectly, solicit, divert or appropriate or attempt to solicit,
divert or appropriate, for the purpose of competing with the Company, any
customers or patrons of the Company, or any prospective customers or patrons
with respect to which the Company has developed or made a sales presentation (or
similar offering of services); or


 
8

--------------------------------------------------------------------------------

 

(iii)         Either individually or on behalf of or through any third party,
solicit, entice or persuade or attempt to solicit, entice or persuade any
employee of or consultant to the Company to leave the service of the Company.
 
Notwithstanding the above, the Company acknowledges that this Agreement is not
intended to interfere with your future job opportunities.
 
(c)           Survival of Acknowledgements and Agreements.  Your
acknowledgements and agreements set forth in this Section 5 will survive the
termination of your employment hereunder for any reason or for no reason.
 
6.           Protected Information.  You will at all times, both during the
period while you are employed hereunder and after the termination of your
employment hereunder for any reason or for no reason, maintain in confidence and
will not, without the prior written consent of the Company, use, except in the
course of performance of your duties for the Company or by court order, disclose
or give to others any Confidential Information.  Upon the termination of your
employment hereunder for any reason or for no reason, you will return to the
Company all tangible Confidential Information and copies thereof (regardless how
such Confidential Information or copies are maintained).
 
7.           Ownership of Ideas, Copyrights and Patents.
 
(a)           Property of the Company.  All ideas, discoveries, creations,
manuscripts and properties, innovations, improvements, know-how, inventions,
designs, developments, apparatus, techniques, methods, biological processes,
cell lines, laboratory notebooks and formulae (collectively the “Inventions”)
which may be used in the business of the Company, whether patentable,
copyrightable or not, which you may conceive, reduce to practice or develop
while you are employed hereunder, alone or in conjunction with another or
others, and whether at the request or upon the suggestion of the Company or
otherwise, will be the sole and exclusive property of the Company, and that you
will not publish any of the Inventions without the prior written consent of the
Company.  You hereby assign to the Company all of your right, title and interest
in and to all of the foregoing.


 (b)         Cooperation.  At any time during your employment hereunder or after
the termination of your employment hereunder for any reason or for no reason,
you will fully cooperate with the Company and its attorneys and agents in the
preparation and filing of all papers and other documents as may be required to
perfect the Company’s rights in and to any of such Inventions, including, but
not limited to, joining in any proceeding to obtain letters patent, copyrights,
trademarks or other legal rights with respect to any such Inventions in the
United States and in any and all other countries, provided that the Company will
bear the expense of such proceedings, and that any patent or other legal right
so issued to you personally will be assigned by you to the Company or its
designee without charge by you.  The Company will reimburse you for reasonable
expenses incurred by you in connection with the performance of your obligations
under this Section 7.

 
9

--------------------------------------------------------------------------------

 


8.           Records.  Upon termination of your employment hereunder for any
reason or for no reason, you will deliver to the Company any property of the
Company which may be in your possession, including products, materials,
memoranda, notes, records, reports or other documents or photocopies of the
same.
 
9.           Insurance.  The Company, in its sole discretion, may apply for and
purchase key person life insurance on your life in an amount determined by the
Company with the Company as beneficiary.  You will submit to any medical or
other examinations and to execute and deliver any applications or other
instruments in writing that are reasonably necessary to effectuate such
insurance.
 
10.         General.
 
(a)           Notices.  All notices, requests, consents and other communications
hereunder will be in writing, will be addressed to the receiving party’s address
set forth above or to such other address as a party may designate by notice
hereunder, and will be either (i) delivered by hand, (ii) sent by overnight
courier, or (iii) sent by registered or certified mail, return receipt
requested, postage prepaid. All notices, requests, consents and other
communications hereunder will be deemed to have been given either (i) if by
hand, at the time of the delivery thereof to the receiving party at the address
of such party set forth above, (ii) if sent by overnight courier, on the next
business day following the day such notice is delivered to the courier service,
or (iii) if sent by registered or certified mail, on the fifth business day
following the day such mailing is made.
 
(b)           Entire Agreement.  This Agreement and the other agreements
specifically referred to herein, embodies the entire agreement and understanding
between the parties hereto with respect to the subject matter hereof and
supersedes all prior oral or written agreements and understandings relating to
the subject matter hereof. No statement, representation, warranty, covenant or
agreement of any kind not expressly set forth in this Agreement will affect, or
be used to interpret, change or restrict, the express terms and provisions of
this Agreement.
 
(c)           Modifications and Amendments.  The terms and provisions of this
Agreement may be modified or amended only by written agreement executed by the
parties hereto.
 
(d)           Waivers and Consents.  The terms and provisions of this Agreement
may be waived, or consent for the departure therefrom granted, only by written
document executed by the party entitled to the benefits of such terms or
provisions. No such waiver or consent will be deemed to be or will constitute a
waiver or consent with respect to any other terms or provisions of this
Agreement, whether or not similar. Each such waiver or consent will be effective
only in the specific instance and for the purpose for which it was given, and
will not constitute a continuing waiver or consent.
 
(e)           Assignment.  \You may not assign your rights and obligations under
this Agreement without the prior written consent of the Company.

 
10

--------------------------------------------------------------------------------

 

(f)           Benefit.  All statements, representations, warranties, covenants
and agreements in this Agreement will be binding on the parties hereto and will
inure to the benefit of the respective successors and permitted assigns of each
party hereto. Nothing in this Agreement will be construed to create any rights
or obligations except among the parties hereto, and no person or entity will be
regarded as a third-party beneficiary of this Agreement.
 
(g)          Governing Law.  This Agreement and the rights and obligations of
the parties hereunder will be construed in accordance with and governed by the
law of the State of Delaware, without giving effect to the conflict of law
principles thereof.
 
(h)          Severability.  The parties intend this Agreement to be enforced as
written. However, (i) if any portion or provision of this Agreement is to any
extent be declared illegal or unenforceable by a duly authorized court having
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, will not be affected thereby, and each
portion and provision of this Agreement will be valid arid enforceable to the
fullest extent permitted by law and (ii) if any provision, or part thereof, is
held to be unenforceable because of the duration of such provision, the
geographic area covered thereby, or other aspect of the scope of such provision,
the court making such determination will have the power to reduce the duration,
geographic area of such provision, or other aspect of the scope of such
provision, and/or to delete specific words and phrases (“blue-penciling”), and
in its reduced or blue-penciled form, such provision will then be enforceable
and will be enforced.
 
(i)           Headings and Captions.  The headings and captions of the various
subdivisions of this Agreement are for convenience of reference only and will in
no way modify or affect the meaning or construction of any of the terms or
provisions hereof
 
(j)           No Waiver of Rights, Powers and Remedies.  No failure or delay by
a party hereto in exercising any right, power or remedy under this Agreement,
and no course of dealing between the parties hereto, will operate as a waiver of
any such right, power or remedy of the party. No single or partial exercise of
any right, power or remedy under this Agreement by a party hereto, nor any
abandonment or discontinuance of steps to enforce any such right, power or
remedy, will preclude such party from any other or further exercise thereof or
the exercise of any other right, power or remedy hereunder. The election of any
remedy by a party hereto will not constitute a waiver of the right of such party
to pursue other available remedies.  No notice to or demand on a party not
expressly required under this Agreement will entitle the party receiving such
notice or demand to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the rights of the party giving such
notice or demand to any other or further action in any circumstances without
such notice or demand.
 
(k)          Counterparts.  This Agreement may be executed in two or more
counterparts, and by different parties hereto on separate counterparts, each of
which will be deemed an original, but all of which together will constitute one
and the same instrument.

 
11

--------------------------------------------------------------------------------

 
 
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 
12

--------------------------------------------------------------------------------

 

If the foregoing accurately sets forth our agreement, please so indicate by
signing and returning to us the enclosed copy of this letter.
 

 
Very truly yours,
     
InVivo Therapeutics Corporation
       
By:
     
Frank Reynolds, President & CEO
   
:



Accepted and Approved


            
 
     
 
Print Name: Frank Reynolds
 
Date

 
 
13

--------------------------------------------------------------------------------

 